Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest “determining that an exposure error term of the plurality of exposure error terms has reached a level that falls outside an error term threshold; and based on determining that the exposure error term of the plurality of exposure error terms has reached the level that falls outside the error term threshold, altering, by the controller of the image capture system, a sampling rate at which images are sent by the controller of the image capture system to an image processing unit, wherein the image processing unit comprises one or more processors configured to process the images”.
Prior art : US PGPUB 20160044222 to Endo teaches that in the case that an amount of in pixel values (brightness, color) in the detection area between a plurality of image frames captured by the imaging unit 3 is greater than or equal to the threshold, the detecting unit 4d determines that there is a change in the state in the detection area T within live view images L (Paragraph 147). Since brightness is proportional to lighting, lighting also changes when the brightness changes. 
US 2009025962 to Iwanami teaches a CPU 33 that receives scene situation data separated at the data separating portion 22 and outputs control data for illumination adapted to scene settings (atmosphere) of each of scenes making up the image data; an illumination control data generating portion 34 that outputs illumination control data (RGB data) corresponding to control data from the CPU 33 to the illuminating devices 27 that illuminate an audio-visual environment space; and delay generating portions 35, 36, and 37 that output image data, audio data, and control data in a delay equal to a processing time spent at the illumination control data generating portion 34 (Paragraph 104, figure 13). Based on scene situation data, the CPU 33 of the present embodiment determines the intensity and color temperature (a point on the black locus) of illuminating light for each illuminating device ID, determines data indicating a given color range including the color temperature (function that represents a range indicated by a single-dot-dash line on the xy chromaticity graph of FIG. 15), and outputs the determined data as control data. The illumination control data generating portion 34 then corrects a situation (atmosphere) estimation result that is obtained based on image data and audio data to place the scene estimation result within the color range that is determined based on the scene situation data, and outputs illumination control data (RGB) (Paragraph 105). As shown in FIG. 14, the illumination control data generating portion 34 of the present embodiment has a scene section detecting portion 41 that detects the starting point  TC and the ending point TC of a scene section based on scene situation data (Paragraph 106).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696